IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                               No. 00-20829


BARBARA BIBLE,
                                               Plaintiff-Appellee,

                                   versus
HARRIS COUNTY TEXAS; ET AL.,
                                               Defendants,

HARRIS COUNTY COMMUNITY SUPERVISION
AND CORRECTIONS DEPARTMENT,
                                               Defendant-Appellant.




           Appeal from the United States District Court
                For the Southern District of Texas
                        (CA NO. H-96-4421)

                        September 19, 2001
Before HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges, and DAVID
D. DOWD, JR.,* District Judge.

DOWD, District Judge:**

     The   is   an   appeal   by   defendant   Harris   County   Community

Supervision and Corrections Department (“HCCSCD”) from an Amended

Final Judgment entered by the district court on August 21, 2000,

following a jury trial and various post-verdict motions.           Finding

no error, we AFFIRM.

     *
      District Judge of the Northern District of Ohio, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                         I

     On December 26, 1996, plaintiff/appellee (“Bible”) filed her

original Complaint alleging that HCCSCD refused to promote her to

a Senior Probation Officer position based on her race (white) and

in retaliation for reporting sexual harassment by a co-worker.

Following the filing of her First Amended Complaint wherein she

abandoned    one   of   her   claims,1       Bible   filed   a   Second    Amended

Complaint adding the State of Texas as a defendant.

     After pre-trial proceedings which included the denial of

HCCSCD’s motion for summary judgment and an unsuccessful attempt at

mediation, the parties proceeded to a jury trial on February 16,

1999.    Following five days of testimony, each defendant moved for

judgment as a matter of law under Fed. R. Civ. P. 50.                     HCCSCD’s

motion was denied and the case went to the jury.                 On February 24,

1999, the jury returned its verdict that Bible had not proven race

discrimination, but that she had proven she was not selected for

promotion    in    retaliation   for     her    prior   complaint     of    sexual

harassment.       The jury awarded no damages for back pay or lost

future wages; however, it did award $200,000 for past emotional

pain and suffering, loss of reputation, humiliation, loss of

prestige, loss of enjoyment of life and mental anguish, as well as

$6,000 for past medical expenses.

     1
      Her    original complaint alleged that the denial of her
promotion   was in retaliation for conduct protected under Title VII
but also    in retaliation for her prior exercise of her First
Amendment   rights. The First Amendment claim was abandoned.

                                         2
     HCCSCD filed another Rule 50 motion seeking judgment as a

matter of law or, in the alternative, a new trial.                Bible also

filed a Rule 50 motion asking the trial court to award her both

back pay and front pay as well as attorney’s fees and costs.               On

May 17, 1999, the district court granted the State’s earlier-filed

Rule 50 motion, denied HCCSCD’s new motion, and granted Bible’s

motion   with   respect   to   back   pay.    The    district    court   heard

testimony on attorney’s fees and costs and, on March 31, 2000,

entered final judgment for $256,000 in mental anguish damages and

medical expenses, $24,665 in back pay with pre-judgment interest

running from July 1, 1995, $30,313.88 in costs, $87,672.75 in

attorney’s fees, equitable relief in the form of an order to grant

Bible “seniority credit” and to promote her to the next available

Senior Probation    Officer     position,    and    post-judgment    interest

running from the date of judgment.

     Bible then filed a Rule 59 motion to amend the judgment,

seeking pre-judgment interest and additional attorney’s fees.             The

district court granted the motion in part, allowing additional pre-

judgment interest on Bible’s past medical damages.              On August 18,

2000, an Amended Final Judgment was filed and, on September 13,

2000, HCCSCD filed its Notice of Appeal.

     On appeal, HCCSCD asserts that it was error to enter judgment

in Bible’s favor on the retaliation claim because she failed to

offer any evidence that four out of the five decision-makers had

any knowledge of her past complaint of sexual harassment by a co-

                                      3
worker.   HCCSCD also asserts that the testimony at trial, while

perhaps   sufficient     to    establish     some    actual    injury,    was

insufficient to support a six-figure award of damages.

                                      II

     In November 1991, Larance Coleman (“Coleman”), director of

HCCSCD at the time, hired Bible as a Probation Officer I.              During

her first two years of employment, Bible enjoyed her work and

received satisfactory performance evaluations.                Apparently her

personal life at the time was also excellent.

     In January 1994, at her supervisor’s request, Bible prepared

an urgent motion to revoke probation of a person on the caseload of

a co-worker who was on vacation. Bible was subsequently confronted

by a black male co-worker, Aubrey Pierre (“Pierre”), who disagreed

with Bible’s handling of the matter.           Pierre held a supervisory

position in the office, but he was not Bible’s supervisor and had

no authority to question her actions with respect to the motion.

Although the parties differ on precisely what happened, Bible

testified that Pierre made repeated comments that he was going to

“train”   Bible   so   that   she   would   never   again   make   a   similar

recommendation with respect to a probation revocation. Then, after

several days, Pierre confronted Bible in the hallway of their

office area, cupped his hand behind her neck, pushed himself up

against her so as to force contact with him from her hip to her

breasts, placed his face within an inch of hers and said, “I’m

going to take the time to train you today.”

                                      4
     Bible was shocked and angry; she felt threatened and violated.

She first tried to calm herself down and then went immediately to

report the incident to her branch director, John Spears.    She told

him that she planned to file a grievance because she considered the

incident a “sexual assault.”   Spears asked her to hold up, to allow

him to investigate, and that he would get back to her.   She agreed.

Bible’s husband testified that she came home from work that day

extremely upset, was unable to eat, and cried herself to sleep in

his arms.

     Within a couple days, Spears reported to Bible that Pierre had

agreed to have no personal (as opposed to professional) contact

with Bible.   Spears further assured Bible that Pierre would never

be made her supervisor or put into a position where he could

influence her career advancement.    Spears told Bible that he had

discussed the incident and the proposed solution with Doug January

(“January”), the Director of Personnel.    Bible admitted at trial

that she accepted Spears’ proposal and elected not to file a

grievance or any other complaint.       Apparently, there were no

further problems with Pierre and Bible considered the matter

settled.    In April 1994, Bible transferred to a different office

where she had no further contact with Pierre until June 1995.

     At her new office, Bible regained her positive outlook. Bible

continued to receive satisfactory performance reviews and was even

the recipient of two awards from the Texas Corrections Association.



                                 5
On April 18, 1995, Bible was promoted to the position of Probation

Officer II and received a pay increase.

       On April 21, 1995, HCCSCD announced that all officers with the

rank   of    Probation       Officer     II       who   had   not   received       certain

disciplinary actions were eligible to apply for seven Senior

Officer positions in the department.                    Bible was one of about 100

Probation Officer IIs who applied for the seven positions. She and

40 others were selected for interviews.

       The promotion process was set forth in HCCSCD’s Personnel and

Administrative Guidelines (the “Guidelines”).                       It called for the

review of all written applications by a promotion review committee

(“PRC”) appointed by the director.                       It also provided for the

possibility    of     a    written     test,       in   addition    to    an    interview.

Ultimately, the PRC was to make recommendations to a Director’s

Committee     which       would   make    all       final     decisions        relative   to

promotions.

       In late May 1995, just a few days before the interviews were

to   begin    and     well    after      the      deadline     date      for    submitting

applications, January appointed a group of five supervisors, Joshua

George, Clara Perez, Aubrey Pierre, Rick Romoff, and Kathleen

Williams, as the PRC.         None of these persons actually reviewed the

applications, as was required by the Guidelines.                          Instead, that

review was conducted by January and an assistant, who screened all

the applications using a “Senior Officer Promotion Score Sheet.”

These score sheets were never shown to the PRC. Although the

                                              6
promotion procedure indicated a preference for applicants with so-

called “Tier 1 and Tier 2 caseloads,” which included Bible, neither

January   nor   the   PRC   ever   inquired     as   to    the   nature   of   any

applicant’s caseload.

     The promotion process that was followed consisted of a written

“knowledge” component, which accounted for 20% of each applicant’s

final score,      and an interview by the five-person PRC, which

accounted   for   the   remaining    80%   of    the      score.    During     the

interview, the applicants were asked to role-play various scenarios

and afterwards were scored, purportedly by consensus, on five

categories: communication skills, leadership, problem solving,

flexibility, and followship. None of these categories were defined

and all of the applicants were not required to role-play all of the

same scenarios.       The PRC did not review the interviewee’s work

history or performance evaluations. The PRC apparently also scored

the “knowledge” component, although there was no answer key or

sample answer to guide the committee’s scoring process. This, too,

was done “by consensus.”       Although the PRC members took personal

notes during the various interviews, these notes were collected and

shredded at the end of each day by January.            Immediately after each

interview, the PRC would also interview an applicant’s supervisor,

but only if the supervisor was available.

     There was no evidence that the process had ever been validated

as a reliable indicator of an applicant’s suitability for a Senior



                                      7
Officer position. In fact, plaintiff’s trial expert testified that

the process was seriously flawed because none of the components

against which applicants were judged had been defined nor was there

any attempt to either correlate the various role-play scenarios

with the actual job duties of a Senior Officer or in any way

“standardize” the answers being sought.                  He testified that the

entire process was highly subjective and that, in particular, a

consensus-type score permitted a single PRC member to influence the

whole panel.

       Bible was scheduled for her interview on June 5, 1995 at 8:20

a.m.   She arrived for the written component of the test and, while

she was taking it, she saw Pierre entering the interview room with

four other people.        This was the first she realized that Pierre was

on the PRC.      She hurriedly finished the test and went straight to

Coleman’s office to complain that Pierre was on the committee.

Bible reminded Coleman of the arrangement whereby Pierre was

supposed    to   have     no   influence    over   her     career   advancement.

Coleman, who knew of this previous solution to Bible’s harassment

complaint, told Bible to proceed with the interview and assured her

he would “take care of it.”

       Bible reluctantly followed Coleman’s advice.                 However, she

testified   that    the    interview,      which   was   supposed   to   last   30

minutes, lasted only four or five minutes.               During the interview,

she was seated at one end of a long table and Pierre was at the

other end; the other PRC members were sitting along the sides of

                                        8
the   table   facing   toward    Bible       and   away   from   Pierre.         Bible

testified that throughout the short interview Pierre rolled his

eyes and otherwise gave visual cues that suggested that her answers

were wrong or stupid.     She got so distracted and flustered that she

could not perform well.        Bible also testified that she had serious

concerns about the presence of Kathleen Williams on the PRC because

Williams, a black female, had a reputation in the department for

being   prejudiced     against    non-blacks.             When   Bible    left     her

interview, she cried.

      After all the interviews were completed, HCCSCD posted the

list of successful applicants.               Apparently Coleman alone, not a

“Director’s Committee,” made the final decision based on the

recommendation of the PRC. Bible ranked 29th out of the 41 officers

interviewed, having received a score of 35 out of a possible 100.

The seven interviewees who had scored the highest (between 68 and

75.5 points) were immediately promoted; the next nine highest

(between 53.5 and 66.5 points) were designated                     for automatic

promotion as Senior Officer positions became available.

      Bible filed internal grievances complaining about her non-

selection.     When    these    concluded,         she   filed   EEOC    charges   of

discrimination and retaliation. She ultimately filed her complaint

in the district court.

                                     III

      “A motion for judgment as a matter of law . . . in an action

tried by jury is a challenge to the legal sufficiency of the

                                         9
evidence supporting the jury’s verdict.”     Hiltgen v. Sumrall, 47
F.3d 695, 699 (5th Cir.), reh’g and suggestion for reh’g en banc

denied, 49 F.3d 730 (5th Cir. 1995).   A jury verdict must be upheld

unless “there is no legally sufficient evidentiary basis for a

reasonable jury to find” as it did.    Fed.R.Civ.P. 50(a)(1).     “We

test jury verdicts for sufficiency of the evidence under the

standards set forth in Boeing Co. v. Shipman, 411 F.2d 365, 374

(5th Cir. 1969) (en banc), overruled on other grounds, Gautreaux v.

Scurlock Marine, Inc., 107 F.3d 331 (5th Cir. 1997) (en banc),

viewing all of the evidence and drawing all reasonable inferences

in the light most favorable to the verdict.”      Scott v. University

of Mississippi, 148 F.3d 493, 504 (5th Cir. 1998) (citing Rhodes v.

Guiberson Oil Tools, 75 F.3d 989, 993 (5th Cir. 1996) (en banc),

quoting Boeing, 411 F.2d at 374).2

                                  A.

     Title VII makes it unlawful for an employer to discriminate

against an employee “because [that employee] has opposed any

practice   made   an   unlawful    employment     practice   by   this

subchapter[.]”    42 U.S.C. § 2000e-3(a).       “To state a claim for



     2
      Under Boeing, “there must be a conflict in substantial
evidence to create a jury question.” 411 F.2d at 375. Substantial
evidence is “evidence of such quality and weight that reasonable
and fair-minded men in the exercise of impartial judgment might
reach different conclusions.” Boeing, 411 F.2d at 374; see also
Krystek v. University of Southern Mississippi, 164 F.3d 251, 255
(5th Cir. 1999).

                                  10
retaliation, a plaintiff must prove that: (1) she engaged in

protected activity pursuant to Title VII; (2) she suffered an

adverse employment action; and (3) a causal nexus exists between

the protected activity and the adverse employment action.”   Arnold

v. U.S. Dept. of Interior, 213 F.3d 193, 198 (5th Cir.), reh’g and

suggestion for reh’g en banc denied, 232 F.3d 212 (5th Cir. 2000),

cert. denied sub nom McDaniel v. Dept. of Interior, 121 S. Ct. 1080

(2001).

     The only element of retaliation which HCCSCD has challenged is

the causal nexus element.   It argues that “all that Bible showed at

trial was that Pierre had a motive and the opportunity to influence

the other decision makers against her.”    HCCSCD argues that Bible

did not prove that Pierre actually did influence the others or that

the other four panelists even knew about her protected speech.

     We find no merit in this argument. Bible presented sufficient

evidence from which a jury could find: (1) that, despite its

knowledge of Bible’s previous complaint and at a time when it also

knew that Bible had applied for the Senior Officer position, HCCSCD

placed on the PRC the very man who had harassed Bible and about

whom she had previously complained; (2) that the process used to

score applicants permitted a single panel member, such as her

harasser, to veto her promotion; (3) that, despite her request that

her harasser be replaced on the PRC by one of any number of

qualified available replacements HCCSCD refused to do so; (4) that,


                                 11
despite her reminder to HCCSCD on the day of her interview of the

previous arrangement whereby her harasser was to have no influence

over her career advancement, HCCSCD required her to proceed with

her interview; (5) that her harasser actively distracted her during

her interview and that her interview was significantly shortened as

compared to others; (6) that the unauthenticated scoring process

was highly subjective; and (7) that she was a well-respected

officer who was more qualified for the Senior Officer position than

at least one of the applicants who were ultimately promoted over

her.

       From all of this, the jury certainly could have concluded that

the only explanation for Bible’s non-selection for promotion was

retaliation by HCCSCD.       The trial court did not err in its

treatment of the post-verdict Rule 50 motions with respect to the

retaliation claim.

                                  B.

       HCCSCD also argues that, if the retaliation verdict stands,

this Court should, in any event, reject the damages award as

excessive.    Our review of mental anguish damages is for abuse of

discretion.   Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1046 (5th

Cir. 1998).

       HCCSCD cites Vadie v. Mississippi State University, 218 F.3d
365 (5th Cir.), reh’g and suggestion for reh’g en banc denied, 232
F.3d 212 (5th Cir. 2000), cert. denied, 121 S. Ct. 859 (2001), and


                                  12
cert. denied, 121 S. Ct. 1092 (2001), for the proposition that Bible

has    failed      to   show   “a    ‘specific     discernable         injury   to    the

claimant’s emotional state,’ proven with evidence regarding the

‘nature and extent’ of the harm.”                Id. at 376 (citing Patterson v.

P.H.P. Healthcare Corp., 90 F.3d 927, 940 (5th Cir. 1996), cert.

denied,      519 U.S. 1091     (1997)).       Vadie    is,    however,     clearly

distinguishable.           There, “Vadie’s own testimony [was] the sole

source of evidence on emotional injury.”                    Id. at 377.         In the

instant case, Bible presented her own testimony, as well as that of

her husband and a treating psychiatrist, to support her claim of

emotional injury.

       Bible       testified      that    after    her     non-promotion        due   to

retaliation, migraine headaches which had been in remission for

four    to   six     years     returned    and    increased       in   frequency      and

intensity.         Both she and her husband testified that she was deeply

depressed; she lost interest in her Arabian horse, her cooking and

her crafts; she frequently cried uncontrollably, so much so that

she had to quit attending church for fear of burdening her friends

with her sobbing during the services; she lost interest in sex and

was treated for sleeplessness.             Her husband testified that she was

a different person than the one he had known for twenty years.

       Dr.    Axelrad,       Bible’s     psychiatrist,      testified      at    length

regarding Bible’s history, her treatment, and his diagnosis of

major    depressive        disorder,      recurrent      moderate.        The    doctor


                                           13
testified as to the causal connection between the retaliation and

his diagnosis. He testified regarding the severity of her injuries

and the likelihood that they would continue into the future.

     Finding sufficient record evidence to support the award, we

find no error in the trial court’s judgment with respect to

damages.

                               IV

     Having considered the issues raised by the appellant and

finding no error, we AFFIRM.



Judge Garza concurs in the judgment only.




                               14